Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5-6,8-9,11-13,15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirzada et al (US 20060239200 A1) hereinafter as Pirzada view of in view of Peterson et al (US 20150172991 A1) hereinafter as Petersen.
Regarding Claim(s) 1,8 and 15, Pirzada discloses a computer-implemented method for optimizing network access of a device (Fig(s). 1-2, computing device 20 having network access to network 12) the method comprising: 
receiving connectivity and usage information from a device (See ¶ abstract, 2,4, The aggregation server is able to maintain a connectivity status profile. The connectivity status profile indicates, for one or more communication devices associated with a network system user, a connectivity status for the communication device,…See Fig(s). 3, See ¶ 45, Connectivity status profiles 37 may include, for each network system user 20, addresses and protocols for each communication device 22, as well as current connectivity status, usage patterns, ); 
compiling the received connectivity and usage information as device analytics (See ¶ 19, 21, See Fig(s). 1, Aggregation server 30 associates the information received from one or more network traffic transport entities 14 with one or more network system users 20. Aggregation server 30 then applies filtering methods and/or logic to the information received from one or more network traffic transport entities 14 in order to update the connectivity status of the one or more network system users 20…See ¶ 45); 
determining availability of one or more networks from the connectivity and usage information (See ¶ 1-3, knowledge of a network system user's network status and availability is referred to as "presence.".. See ¶ 21, The connectivity status information, updated by aggregation server 30, is available for access by, or delivery to, one or more subscribers 16.),
specifying rules to maintain connectivity of the device to a network based on the device analytics to at least one or more available networks (See Fig(s). 5, See ¶ 51, Aggregation server 30 analyzes the network traffic alert message and compares the network traffic alert message to current network system user profiles and established connectivity status rules, at step 210, and step 230 updates the connectivity status is so needed.); and 
automatically configuring the device in response to the rules to maintain connectivity of the device to the network (See ¶ 49-51, See Fig(s). 5, aggregation server 30 determines, at step 220, whether a connectivity profile status update is required. If a connectivity status update is required, aggregation server 30 updates the appropriate network system user connectivity profile, at step 230. Then, at step 240, aggregation server 30 transmits updated connectivity profile information to authorized subscribers 16..).
Pirzada fails to proactively switch to the at least one of the one or more available networks to maintain continuous connectivity of the device to the at least one of the one or more available networks.
Petersen discloses to proactively switch to the at least one of the one or more available networks to maintain continuous connectivity of the device to the at least one of the one or more available networks (See ¶ 59-65, See Fig(s). 6, 7A, first network device to make a proactive choice of switching network device to be connected to in order to maintain a high quality connection and doing so in time to avoid losing the connection keeping the mesh network intact, See Fig(s). 6 steps 630-670).
Continuous connectivity between client and network allows for a robust and secure communications where interruptions within a network can be catastrophic to individuals and property.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Petersen within Pirzada, so as to enhance overall network performance without communication link failures.

Regarding claim(s) 2, 9, 16, Pirzada discloses  wherein the connectivity information comprises any of name of network access provider, type of connectivity used, time of connectivity, location of the device, success of connectivity, cost of connectivity, quality of service and a combination thereof (See ¶ 16, the network traffic alert messages contain information related to the network traffic, such as the type of information being transmitted through network 12, the volume of information being transmitted through network 12, the originating port information, and the target address for the network traffic.).  
Regarding claim(s) 3, 11, 17, Peterson discloses  wherein maintaining connectivity of the device to a network comprises switching network access from any of a network, type of connectivity or a combination thereof to any of another network, type of connectivity or a combination thereof (See ¶ 59-65, See Fig(s). 6, 7A, first network device to make a proactive choice of switching network device to be connected to in order to maintain a high quality connection and doing so in time to avoid losing the connection keeping the mesh network intact, See Fig(s). 6 steps 630-670).  Reasons for combining same as claim 1.

Claims 4, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirzada et al (US 20060239200 A1) hereinafter as Pirzada view of in view of Peterson et al (US 20150172991 A1) hereinafter as Peterson, further in view of Sundaresan (US 20160112240 A1) hereinafter as Sundaresan.
Regarding claim(s) 4, 10, 18, Sundaresan discloses  wherein the rules to maintain the connectivity of the device to a network further comprise overwriting a connectivity recommendation resulting from device analytics in an emergency situation (See Fig(s). 2A, 3, See ¶ 14, user initiated actions, users may also desire to program their devices to perform actions in reaction to events. These actions may be used to react to emergency events, to enable efficient operation of devices based on current conditions, to provide notification of critical events to users, and so forth. See Fig(s). 4 See ¶ 64, Any type of action may be performed, such as turning on or off the second network-connected device, changing a setting of the second network-connected device).  Maintaining connectivity of device to a network in an emergency situation is critical for life saving events.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Sundaresan within Pirzada, so as to ensure devices of interest do not lose connection to a network that could potentially be dangerous for life. 

Regarding claim(s) 5, 12, 19, Petersen discloses  specifying rules for the device to transfer data based on the device analytics; and automatically configuring the device in response to the rules to transfer data to and from the device See ¶ 59-65, See Fig(s). 6, 7A, first network device to make a proactive choice of switching network device to be connected to in order to maintain a high quality connection and doing so in time to avoid losing the connection keeping the mesh network intact, See Fig(s). 6 steps 630-670.).  Reasons for combining same as claim 1.
Regarding claim(s) 6, 13, 20, Pirzada discloses  wherein rules for the device to transfer data depend on connectivity information and any of amount of data to be transferred, urgency of data transfer, location of data transfer or a combination thereof (See ¶ 16, the network traffic alert messages contain information related to the network traffic, such as the type of information being transmitted through network 12, the volume of information being transmitted through network 12, the originating port information, and the target address for the network traffic.).

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.
With respect to 35 U.S.C. 103 rejection of Claim(s) 1-6,8-13 and 15-20, Applicant contends inter alia “…Pirzada does not teach or even suggest "receiving connectivity and usage information from a device; compiling the received connectivity and usage information as device analytics; determining availability of one or more networks from the connectivity and usage information…”.
Examiner respectfully disagrees Pirzada clearly and explicitly discloses the contented limitations (receiving connectivity and usage information from a device , See¶ 4, The aggregation server is able to maintain a connectivity status profile. The connectivity status profile indicates, for one or more communication devices (emphasis added) associated with a network system user, a connectivity status for the communication device, …See Fig(s). 3, See ¶ 45, Connectivity status profiles 37 may include, for each network system user 20, addresses and protocols for each communication device 22, as well as current connectivity status, usage patterns, ). Further See Fig(s). 1 and See ¶ 19 recited here for convenience 
  [0019] Subscriber 16 represents an individual, or group of individuals, who has requested and/or has obtained permission to receive connectivity status information for one or more network system users 20. Subscriber 16 receives or accesses connectivity status information for network system user 20 from aggregation server 30.

“Compiling the received connectivity and usage information as device analytics (See ¶ 19, 21, See Fig(s). 1, Aggregation server 30 associates the information received from one or more network traffic transport entities 14 with one or more network system users 20. Aggregation server 30 then applies filtering methods and/or logic to the information received from one or more network traffic transport entities 14 in order to update the connectivity status of the one or more network system users 20…See ¶ 45), the aggregation server compiles the received information per user ;   See Fig(s). 3 and ¶ 45 recited below for convenience
[0045] Connectivity status profiles 37 may include, for each network system user 20, addresses and protocols for each communication device 22, as well as current connectivity status, usage patterns, preferences, schedule information, and any other information that may assist aggregation server 30 in identifying the current connectivity status of network system user 20. Current connectivity status may include, for each communication device 22 associated with a network system user 20, whether the communication device is present on network 12. However, current connectivity status may include other information, such as the type of network traffic generated by communication device 22, the volume of network traffic generated by communication device 22, and the target addresses for network traffic generated by communication device 22.

Determining availability of one or more networks from the connectivity and usage information (See ¶ 1-3, knowledge of a network system user's network status and availability is referred to as "presence.".. See ¶ 21, The connectivity status information, updated by aggregation server 30, is available for access by, or delivery to, one or more subscribers 16.)

	Applicant further contends inter alia “…Peterson's invention is about mesh network where continuous connectivity is achieved by switching the devices on the same network, which is clearly different from the invention as claimed, where the device is configured to "proactively switch to the at least one of the one or more available networks to maintain continuous connectivity of the device to the at least one of the one or more available networks…"
	Examiner respectfully disagrees, the limitation states as follows “…to proactively switch to the at least one of the one or more available networks to maintain continuous connectivity of the device to the at least one of the one or more available networks..”. 
Thus any network whether it be a mesh network is one network which metes the bounds of the limitation. There is no specific requirement that the network cannot be a mesh network and nor is it required that there be more than one network. Thus the contention is moot.


 	While Examiner asserts all of Applicant’s contentions have been appropriately addressed in this Office Action, however, failure to address a specific issue or comment, does not signify agreement with or concession of that issue or comment. Finally, the arguments made above are not intended to be exhaustive, and therefore nothing in this Action should be construed as an intent to concede with any issue with regard to any claim, except as specifically stated in this Office Action.

Thus based on the foregoing reasonings, the Examiner asserts the cited references either alone or in combination teach and fully suggest the limitations within claims 1-6,8-13 and 15-20 and therefore the rejection to said claims is sustained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ JAIN whose telephone number is (571)272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached 571-272-2123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411